The petitioner, William Shaffer, on March 13, 1915, filed in this court an application for a writ of habeas corpus, wherein it is averred that he is unlawfully imprisoned and restrained of his liberty by W.E.B. Sherwood, sheriff of Logan county, that the cause of said restraint is that on the ___?___ day of March, 1914, he was jointly charged with one Edward J. Coyle with the crime of arson by two informations filed in the district court of Logan county; that since his arrest there has been three terms of said court, to-wit: the June term, 1914; the November term, 1914; and the January term, 1915. That your petitioner was not tried at any of the terms of said court, and was thereby denied his constitutional right to a speedy trial.
It appears from the record that upon arraignment at the June, 1914, term, a severance was granted in both cases. The state elected to try the defendant Coyle first. Later petitioner filed an application in this court for a reduction of bail, which application was by the court allowed. The record further shows that at the November, 1914, term, an application for change of judge was filed. It further appears that petitioner has never demanded a trial on the informations against him. It also appears that by order of said district court a jury will be drawn for the January, 1915, term.
The respondent interposed a demurrer to the petition. We are of opinion that said demurrer should be sustained, for the reason that it appears from the record that the cases were continued for good and sufficient reasons, and that petitioner waived his right to a speedy trial. The application for the writ will, therefore, be denied.